Citation Nr: 0323370	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-10 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for type II diabetes mellitus with diabetic 
retinopathy, neuropathy, erectile dysfunction, and 
nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Service connection for diabetes mellitus was granted in the 
February 2002 rating decision.  A 60 percent evaluation was 
assigned from August 27, 2001. 

In a statement dated in September 2002, the veteran's 
representative raised the issue of entitlement to a total 
rating based upon individual unemployability due to service 
connected disabilities.  This issue is referred to the RO for 
appropriate action.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

After having carefully reviewed the record, the Board finds 
that the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107 and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002)) have not been satisfied with 
respect to the issue on appeal because VA has not yet 
notified the veteran of his rights under the VCAA.  

Accordingly, this matter is remanded to the RO for the 
following action: 

The RO should send the veteran a VCAA 
letter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




